       Case 7:20-cv-00400 Document 33 Filed on 07/29/21 in TXSD Page 1 of 3
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          July 30, 2021
                            UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
         Plaintiff,                              §
                                                 §
VS.                                              §
                                                 §      CIVIL ACTION NO. 7:20-cv-00400
0.062 ACRES OF LAND, more or less,               §
in STARR COUNTY, TEXAS; JOSE ROEL                §
MONTALVO; et al.,                                §
                                                 §
         Defendants.                             §

                                             ORDER

         The Court now considers the parties’ “Joint Discovery/Case Management Plan Under

FRCP 26(f).”1 In its joint discovery plan filed on May 27, 2021, the parties requested the Court

set a deadline to deposit just compensation and move for possession in this case and issue a

scheduling order “upon resolution of the issue of possession.”2 On June 17, 2021, the Court

granted the request in part and ordered the United States to deposit estimated just compensation

in the Registry of the Court by July 2nd or the Court would dismiss the case. 3 The United States

deposited estimated just compensation4 on July 1, 2021.5 Accordingly, because the parties agree

on the discovery plan,6 the Court enters this scheduling order. This case-specific scheduling

order controls disposition of this action pending further order of the Court. The following actions

shall be completed by the dates indicated:



1
  Dkt. No. 30.
2
  Id. at 1.
3
  Dkt. No. 31.
4
  Dkt. No. 1-1 at 17.
5
  Dkt. No. 32.
6
  Dkt. No. 30 at 4, ¶ 11.


1/3
       Case 7:20-cv-00400 Document 33 Filed on 07/29/21 in TXSD Page 2 of 3




              PRETRIAL EVENTS                                                  DEADLINES

Deadline for all parties to designate expert
witnesses and provide expert reports in
                                                            November 19, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                            December 17, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline.                                         February 25, 2022

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                 March 10, 2022
compensation.
N.B.: Parties may request a jury trial or a
special commission7 or consent to a bench
trial. There is no right to jury trial.8

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary                  March 17, 2022
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.9

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            April 1, 2022
limine which shall be filed with the Joint
Pretrial Order.



7
  FED. R. CIV. P. 71.1(h).
8
  Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).
9
  See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).


2/3
       Case 7:20-cv-00400 Document 33 Filed on 07/29/21 in TXSD Page 3 of 3




Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  May 23, 2022
proposed findings of fact & conclusions of
      10
law).

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                          June 22, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier scheduling order, is binding on all parties, and shall

not be modified except by leave of Court upon showing of good cause. 11 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 29th day of July 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




10
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
11
   See FED. R. CIV. P. 16(b)(4).


3/3
